DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract recites “A computer implemented method and system is described…”. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding claims 13, 16 and 17, do not fall within at least one of the four categories of patent eligible subject matter because claims 13, 16 and 17 recites computer readable storage medium which may be interpreted as signal. For example, the applicant recites “A computer readable storage medium”. The computer readable storage medium can be broadly interpreted as signal, the specification fails to definitively describe what the computer readable medium includes or does not include. The specification does not limit the interpretation of these components as hardware embodiments, the broadest reasonable interpretation of the computer readable storage medium can be signal. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the data structure is configured to” in claim 2.
“A system configured to” in Claim 15.
“A system configured to” in Claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 15 and 20, recite “A system configured to perform the method of claim 1”. There is no element performing the method of claim 1. The broad reasonable interpretation (BRI) of the claims requires the functional language that the system must somehow show an element performing the function. There is no structure of performing the method.
The boundaries of the functional language is unclear because the claims do not provide the discernable boundary on what performs the function. Unclear whether there the function has structure or is simply a result of the system. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.

Regarding claims 1, 15, and 20  recite “receiving data from a set of digital twins”. Under the BRI of the claim, there are two ways to intercept this claim limitation. Where the interpretation could be interpreted as one digital twin or multiple digital twin. Therefore, it is unclear what are the metes and boundary of the claim. For purpose of examination, examiner is examining as receiving data from one digital twin.
Claims 2-14, and 16-19 fall together accordingly as they do not cure the deficiencies of the claims mentioned above. 

Regarding claim 7, recite “ wherein, after verification, the receiver transmits the digest of the data structure for storage on the blockchain”. There is no element performing the verification and unclear what is being verified. Unclear if the message or the digest is being verified. Therefore, it is unclear what are the metes and boundary of the claim. Under the BRI, the claim can just be interpreted as transmitting the digest for storage in the blockchain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20210081938) in view of different embodiments.

Re. claim 1, Falk discloses a computer-implemented method for a blockchain network, the computer-implemented method comprising: 
receiving data from a set of digital twins (Falk discloses the security-protected digital twin comprises a subset of the information of the complete primary digital twin [0083] [0085]); 
storing said data in an accessible distributed storage system (Falk discloses the data or data records of the primary digital twin stored in the blockchain [0083] [0085]. Primary digital twin inserts device certification information into the blockchain or of the distributed database [0045]).
In another embodiment of Falk, Falk discloses calculating a digest of a data structure representing a compressed version of the data received from the set of digital twins (Falk discloses the link checksum CRC can be formed using a cryptographic hash function [0111]. Each of the blocks may comprise a transaction checksum. Realized by means of a hash tree [0112]. Use is made of a hash tree, e.g., a Merkle tree or Patricia tree, whose root hash value/root checksum is stored in the respective block as a transaction checksum [0113]. The data or data records of the primary digital twin stored in the blockchain are, e.g., preprocessed (e.g., filtered, compressed, analyzed) [0083]); 
and transmitting the digest for storage on a blockchain (Falk discloses a transaction checksum inserted into a block of a blockchain [0119]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Falk to include calculating a digest of a data structure representing a compressed version of the data received from the set of digital twins; and transmitting the digest for storage on a blockchain as disclosed by different embodiments of Falk. One of ordinary skill in the art would have been motivated for the purpose of protecting information from being tampered and check the integrity/authenticity of the data. (Falk [0121] [0011]).

Re. claim 2, Falk discloses the computer-implemented method according to claim 1, wherein the data structure is configured to identify in which node of the accessible distributed storage system the data has been stored (Falk discloses node checksum specifies which node has linked the corresponding block to at least one other block of the blockchain. Identifiability of the node [0026]. Use is made of a hash tree, e.g., a Merkle tree or Patricia tree, whose root hash value/root checksum is stored in the respective block as a transaction checksum [0113].Tis element is interpreted under 35 USC 112f as checksum of the Markel tree).

Re. claim 3, Falk discloses the computer-implemented method according to claim 1, wherein the data structure is stored in the accessible distributed storage system (Falk discloses the link checksum CRC can be formed using a cryptographic hash function [0111]. Each of the blocks may comprise a transaction checksum. Realized by means of a hash tree [0112]. Use is made of a hash tree, e.g., a Merkle tree or Patricia tree, whose root hash value/root checksum is stored in the respective block as a transaction checksum [0113]. The data or data records of the primary digital twin stored in the blockchain are, e.g., preprocessed (e.g., filtered, compressed, analyzed) [0083]).

Re. claim 8, Falk discloses the computer-implemented method according to claim 1, further comprising a second data structure having a second digest derived from the data received from the set of digital twins (Falk discloses two digital twins [0039]. The security-protected digital twin comprises a subset of the information of the complete primary digital twin [0083]. Which transfers the data of the device to a primary digital twin of a backend, for example, can process or preprocess these data (records) and can form transactions as a function thereof, said transactions being used to produce the security-protected digital twin; that is to say, in particular, said gateway inserts or links these data (records) into the blockchain [0087]. a plurality of sources (primary digital twin, gateway, device mapped by the primary digital twin) each insert transactions with data for the security-protected digital twin into the blockchain [0089]).

Re. claim 9, Falk discloses the computer-implemented method according to claim 8, wherein the digests from each data structure are stored in the accessible distributed storage system (Falk discloses each of the blocks may comprise a transaction checksum [0112]. A transaction is inserted into a block of a blockchain [0119]).

Re. claim 13, Falk discloses a computer readable storage medium comprising computer-executable instructions which, when executed, configure one or more processors to perform the method (Falk discloses a computer program product (non-transitory computer readable storage medium having instructions, which when executed by a processor, perform actions) with program commands for carrying out the specified methods [0060]) of claim 1 (Falk discloses claim 1).

Re. claim 14, Falk discloses an electronic device comprising: an interface device (Falk discloses an apparatus with an interface [0126]); one or more processor(s) coupled to the interface device (Falk discloses an apparatus includes an interface and processor [0127-0128]); and a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which (Falk discloses a memory and processor for storing program commands [0017]), when executed, configure the one or more processor(s) to perform (Fisher discloses the processer execute the program commands [0017]) the method of claim 1 (Falk discloses claim 1, please see claim 1).

Re. claim 15, Falk discloses a system configured to perform the method of claim 1, the system comprising: a set of digital twins (Falk discloses the security-protected digital twin comprises a subset of the information of the complete primary digital twin [0083] [0085]. This element is interpreted under 35 USC 112f as a computer system); an accessible distributed storage system for storing data from the set of digital twins (Falk discloses the data or data records of the primary digital twin stored in the blockchain [0083] [0085]. Primary digital twin inserts device certification information into the blockchain or of the distributed database [0045]).
In another embodiment of Falk, Falk discloses a processor for calculating the digest of the data structure representing the compressed version of the data received from the set of digital twins (Falk discloses a processor carries out the function [0017]. The link checksum CRC can be formed using a cryptographic hash function [0111]. Each of the blocks may comprise a transaction checksum. Realized by means of a hash tree [0112]. Use is made of a hash tree, e.g., a Merkle tree or Patricia tree, whose root hash value/root checksum is stored in the respective block as a transaction checksum [0113]. The data or data records of the primary digital twin stored in the blockchain are, e.g., preprocessed (e.g., filtered, compressed, analyzed) [0083]); 
and transmitting the digest for storage on a blockchain (Falk discloses a transaction checksum inserted into a block of a blockchain [0119]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Falk to include calculating a digest of a data structure representing a compressed version of the data received from the set of digital twins; and transmitting the digest for storage on a blockchain as disclosed by different embodiments of Falk. One of ordinary skill in the art would have been motivated for the purpose of protecting information from being tampered and check the integrity/authenticity of the data. (Falk [0121] [0011]).

Re. claim 16, Falk discloses a computer readable storage medium comprising computer-executable instructions which, when executed, configure one or more processors (Falk discloses a computer program product (non-transitory computer readable storage medium having instructions, which when executed by a processor, perform actions) with program commands for carrying out the specified methods [0060]) to perform the method of claim 2 (Falk discloses claim 2, please see claim 2).

Re. claim 17, Falk discloses a computer readable storage medium comprising computer-executable instructions which, when executed, configure one or more processors (non-transitory computer readable storage medium having instructions, which when executed by a processor, perform actions) with program commands for carrying out the specified methods [0060]) to perform the method of claim 3 (Falk discloses claim 3, please see claim 3).

Re. claim 18, Falk discloses an electronic device comprising: an interface device (Falk discloses an apparatus with an interface [0126]); one or more processor(s) coupled to the interface device (Falk discloses an apparatus includes an interface and processor [0127-0128]); (Falk discloses a memory and processor for storing program commands [0017]), when executed, configure the one or more processor(s) to perform (Fisher discloses the processer execute the program commands [0017]) the method of claim 2 (Fisher discloses claim 2, please see claim 2).

Re. claim 20, Fisher discloses a system configured to perform the method of claim 2, the system comprising: a set of digital twins  (Falk discloses the security-protected digital twin comprises a subset of the information of the complete primary digital twin [0083] [0085]. This element is interpreted under 35 USC 112f as a computer system); an accessible distributed storage system for storing data from the set of digital twins  (Falk discloses the data or data records of the primary digital twin stored in the blockchain [0083] [0085]. Primary digital twin inserts device certification information into the blockchain or of the distributed database [0045]).
In another embodiment of Falk, Falk discloses a processor for calculating the digest of the data structure representing the compressed version of the data received from the set of digital twins (Falk discloses a processor carries out the function [0017]. The link checksum CRC can be formed using a cryptographic hash function [0111]. Each of the blocks may comprise a transaction checksum. Realized by means of a hash tree [0112]. Use is made of a hash tree, e.g., a Merkle tree or Patricia tree, whose root hash value/root checksum is stored in the respective block as a transaction checksum [0113]. The data or data records of the primary digital twin stored in the blockchain are, e.g., preprocessed (e.g., filtered, compressed, analyzed) [0083]); 
and transmitting the digest for storage on a blockchain (Falk discloses a transaction checksum inserted into a block of a blockchain [0119]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Falk to include calculating a digest of a data structure representing a compressed version of the data received from the set of digital twins; and transmitting the digest for storage on a blockchain as disclosed by different embodiments of Falk. One of ordinary skill in the art would have been motivated for the purpose of protecting information from being tampered and check the integrity/authenticity of the data. (Falk [0121] [0011]).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20210081938) in view of Rose et al. (US 20190266146, hereinafter Rose), and in further view of Witchey et al. (US 20180082043, hereinafter Witchey).

Re. claim 4, Falk discloses the computer-implemented method according to claim 1, Although Falk discloses digest of the data structure, wherein the digest of the data structure is transmitted to a buffer prior to forwarding for storage on the blockchain (Rose teaches the system secure archiver 106 is configured to receive a data package entered into the client archive system 110 and create a hash of the received data package. The blockchain interface 131 is configured to store the created hash on the blockchain platform 108 [0031]. Figs. 2, 4 and 5, The interface “buffer” receives the digest before transmitting to the blockchain for storage).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Falk to include wherein the digest of the data structure is transmitted to a buffer prior to forwarding for storage on the blockchain as disclosed by Rose. One of ordinary skill in the art would have been motivated for the purpose of receiving/transmitting information (Rose [0031]).
Although the combination of Falk-Rose teach buffer, the combination of Falk-Rose do not explicitly teach but Witchey teaches the buffer selecting a sampling frequency of information represented by the digest of the data structure (Witchey teaches sample tracking chain 212 does not require a significant amount of work to create a next block, rather sample tracking engine 220 can quickly execute the desired linking function without requiring a solution to a time consuming cryptographic puzzle (e.g., proof of work, a hash digest with a specific signature, etc.). Still, it should be appreciated that the sample tracking chain 212 could compose a larger more comprehensive blockchain of many samples or even be integrated into other blockchains [0060]. the use of a sample tracking chain data structure stored in memory, intrinsic information about a sample (e.g., size, shape, texture, features, etc.) can be used as an index to access directly sample information without requiring extrinsic information [0031], a solution is interpreted as selecting, sampling information that are digest).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Falk-Rose to include the buffer selecting a sampling frequency of information represented by the digest of the data structure as disclosed by Witchey. One of ordinary skill in the art would have been motivated for the purpose of index to access directly sample information without requiring extrinsic information  (Witchey[0031]).

Re. claim 19, Falk discloses an electronic device comprising: an interface device (Falk discloses an apparatus with an interface [0126]); one or more processor(s) coupled to the interface device (Falk discloses an apparatus includes an interface and processor [0127-0128]); (Falk discloses a memory and processor for storing program commands [0017]), when executed, configure the one or more processor(s) to perform (Fisher discloses the processer execute the program commands [0017]) the method of claim 4 (the combination of Fisher-Rose-Witchey teach claim 4, please see claim 4).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20210081938) in view of Rose et al. (US 20190266146, hereinafter Rose), in view of Witchey et al. (US 20180082043, hereinafter Witchey), and in further view of Hong et al. (US 11050690, hereinafter Hong).

Re. claim 5, the combination of Falk-Rose-Witchey teach the computer-implemented method according to claim 4, Although the combination of Falk-Rose-Witchey teach buffer and blockchain, the combination of Falk-Rose-Witchey do not explicitly teach but Hong teaches wherein the buffer generates messages containing the digest information and transmits the messages through a secure channel for storage on the blockchain (Hong teaches generating or supporting another device to generate the message digest MD=Hash(data) of the record data by using a hash function [Col 11 lines 13-25]. The server 100 may verify the encrypted message digest by using at least one public key corresponding to the private key of said at least one of the chat participants [Col 11 lines 40-45]. Data is registered in the database in the form of hash values. The Database is a blockchain [Col 11 lines 46-66]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Falk-Rose-Witchey to include the buffer generates messages containing the digest information and transmits the messages through a secure channel for storage on the blockchain as disclosed by Hong. One of ordinary skill in the art would have been motivated for the purpose of securing and preventing information from being forged and falsified (Hong [Col 2 lines 34-39]).

Re. claim 6, the combination of Falk-Rose-Witchey-Hong teach the computer-implemented method according to claim 5, wherein a receiver receives the messages from the buffer (Falk discloses from or to a memory module. By way of example, “provision” can also be understood to mean transferring (or transmitting) the corresponding data to a receiver [0018]).
accesses the distributed storage system to verify the messages (Hong teaches the server 100 may verify the encrypted message digest by using at least one public key corresponding to the private key of said at least one of the chat participants [Col 11 lines 40-45]).

Re. claim 7, the combination of Falk-Rose-Witchey-Hong teach the computer-implemented method according to claim 6, wherein, after verification, the receiver transmits the digest of the data structure for storage on the blockchain (Falk discloses transmitted to one or more nodes of a blockchain. By way of example, if these transactions are successfully validated (e.g., by the node/nodes), these transactions are linked, in particular, as (a) new block(s) with at least one block present in the blockchain [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20210081938) in view of Rose et al. (US 20190266146, hereinafter Rose), in view of Witchey et al. (US 20180082043, hereinafter Witchey), and in further view of Chalakudi et al. (US 20190114182, hereinafter Chalakudi).

Re. claim 10, Falk discloses the computer-implemented method according to claim 1, further comprising a second data structure having a second digest derived from the data received from the set of digital twins  (Falk discloses two digital twins [0039]. The security-protected digital twin comprises a subset of the information of the complete primary digital twin [0083]. which transfers the data of the device to a primary digital twin of a backend, for example, can process or preprocess these data (records) and can form transactions as a function thereof, said transactions being used to produce the security-protected digital twin; that is to say, in particular, said gateway inserts or links these data (records) into the blockchain [0087]. a plurality of sources (primary digital twin, gateway, device mapped by the primary digital twin) each insert transactions with data for the security-protected digital twin into the blockchain [0089]); wherein the digests from each data structure are stored in the accessible distributed storage system (Falk discloses each of the blocks may comprise a transaction checksum [0112]. A transaction is inserted into a block of a blockchain [0119]).
Although Falk discloses digest of the data structure, wherein the digest of the data structure is transmitted to a buffer prior to forwarding for storage on the blockchain (Rose teaches the system secure archiver 106 is configured to receive a data package entered into the client archive system 110 and create a hash of the received data package. The blockchain interface 131 is configured to store the created hash on the blockchain platform 108 [0031]. Figs. 2, 4 and 5, The interface “buffer” receives the digest before transmitting to the blockchain for storage) and wherein the digests from each data structure are stored in the buffer (Rose teaches the system secure archiver 106 stores the hash generated from the created log on the blockchain platform 108 via the blockchain interface 131 [0035]); wherein the buffer accesses the distributed storage system (Rose teaches the system secure archiver 106 stores the hash generated from the created log on the blockchain platform 108 via the blockchain interface 131 [0035], has access since the information is being stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Falk to include wherein the digest of the data structure is transmitted to a buffer prior to forwarding for storage on the blockchain and wherein the digests from each data structure are stored in the buffer; wherein the buffer accesses the distributed storage system as disclosed by Rose. One of ordinary skill in the art would have been motivated for the purpose of receiving/transmitting information (Rose [0031]).
Although the combination of Falk-Rose teach buffer, the combination of Falk-Rose do not explicitly teach but Witchey teaches the buffer selecting a sampling frequency of information represented by the digest of the data structure (Witchey teaches sample tracking chain 212 does not require a significant amount of work to create a next block, rather sample tracking engine 220 can quickly execute the desired linking function without requiring a solution to a time consuming cryptographic puzzle (e.g., proof of work, a hash digest with a specific signature, etc.). Still, it should be appreciated that the sample tracking chain 212 could compose a larger more comprehensive blockchain of many samples or even be integrated into other blockchains [0060]. the use of a sample tracking chain data structure stored in memory, intrinsic information about a sample (e.g., size, shape, texture, features, etc.) can be used as an index to access directly sample information without requiring extrinsic information [0031], a solution is interpreted as selecting, sampling information that are digest).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Falk-Rose to include the buffer selecting a sampling frequency of information represented by the digest of the data structure as disclosed by Witchey. One of ordinary skill in the art would have been motivated for the purpose of index to access directly sample information without requiring extrinsic information  (Witchey[0031]).
Although the combination of Falk-Rose-Witchey do not explicitly teach but Chalakudi teaches the distributed storage system using both digests to confirm whether the digests are the same, and if so, the buffer transmits one of the digests for storage on a blockchain (Chalakudi teaches the comparisons may determine whether the transmitted request hash and received request hash match, and/or whether the transmitted response hash and received response hash match. In response to the transmitted request hash being identical to the received request hash and/or the transmitted response hash being identical to the received response hash, monitoring device 112 may determine that the API transaction was completed with the respective API request or API response being unchanged between transmission and receipt (e.g., the API transaction was in-balance). The result of the comparisons may be written to blockchain [0032]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Falk-Rose-Witchey to include the buffer generates messages containing the digest information and transmits the messages through a secure channel for storage on the blockchain as disclosed by Chalakudi. One of ordinary skill in the art would have been motivated for the purpose of determining if the information is unchanged, this leads to improvement in security (Chalakudi [0032]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20210081938) in view of Rose et al. (US 20190266146, hereinafter Rose), in view of Witchey et al. (US 20180082043, hereinafter Witchey), in view of Chalakudi et al. (US 20190114182, hereinafter Chalakudi) and in further view of Fischer et al. (US 20180227277, hereinafter Fisher).

Re. claim 11, Falk discloses the computer-implemented method according to claim 10, the combination of Falk-Rose-Witchey-Chalakudi teaches when the digest are not matched, the combination of Falk-Rose-Witchey-Chalakudi do not explicitly teach but Fischer teaches the wherein if the digests are found to be different, then the digests are verified to detect which digital twin is not responding (Fischer teaches a replacement of the workpiece WP or a manipulation of the workpiece WP is detected if the unique reference no longer matches the digital twin or the checksum H1 for securing the digital data of the twin D2 has been replaced or altered [0046]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Falk-Rose-Witchey to include the buffer generates messages containing the digest information and transmits the messages through a secure channel for storage on the blockchain as disclosed by Fischer. One of ordinary skill in the art would have been motivated for the purpose of indicating that workpiece has been manipulated (Fisher [0004]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 20210081938) in view of Feeney (US 20160098723).

Re. claim 12, Falk discloses the computer-implemented method according to claim 1, the digest of the data structure is a root of a Merkle tree derived from the data received from the set of digital twins (Falk discloses the link checksum CRC can be formed using a cryptographic hash function [0111]. Each of the blocks may comprise a transaction checksum. Realized by means of a hash tree [0112]. Use is made of a hash tree, e.g., a Merkle tree or Patricia tree, whose root hash value/root checksum is stored in the respective block as a transaction checksum [0113]. The data or data records of the primary digital twin stored in the blockchain are, e.g., preprocessed (e.g., filtered, compressed, analyzed) [0083]).
Although Falk discloses distributed storage system, Falk do not explicitly teach but Feeney teaches wherein the distributed storage system comprises a distributed hash table (Feeney teaches the data storage facility may include a data structure such as a hash table [0048]. The block chain ecosystem data structure may include a peer-to-peer storage protocol. A peer-to-peer storage protocol may be a protocol for storing data in a distributed fashion among nodes in a network such as the Internet. As one example, the peer-to-peer storage protocol may be a distributed hash table (“DHT”) [0059]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Falk to include wherein the distributed storage system comprises a distributed hash table as disclosed by Feeney. One of ordinary skill in the art would have been motivated for the purpose of rapid lookup of data stored in the data storage (Feeney [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lysenko (US 20180115428) discloses verification of data transferred among several data storages. The checksum for the data of the digital twin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496